Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-15 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming device, including: a housing having an opening; a transfer roller; a drawer movable in a first direction from an inside position at which the drawer is located inside of the housing to an outside position at which the drawer is located outside of the housing through the opening; a drum cartridge including a photoconductive drum and a developer roller and mountable on the drawer, the drum cartridge mounted on the drawer being detachable from the drawer in a state in which the drawer is located at the outside position; and a toner cartridge storing toner to be supplied to the developer roller, the toner cartridge being attachable to and detachable from the drawer, wherein, in the first direction, the transfer roller, the photoconductive drum, the toner cartridge, and the opening arranged in that order in a state in which the drum cartridge and the toner cartridge are attached to the drawer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taguchi et al (US 2021/0063958 A1) disclose an image forming device, including: a housing; a drawer movable between an inside position at which the drawer is located inside the housing and an outside position at which the drawer is located outside the housing; a drum cartridge including a photoconductive drum and a developer roller and mountable on the drawer; and a toner cartridge storing toner to be supplied to the developer roller and mountable on the drawer.
Sueshige et al (US 10,969,730 B2) disclose an image forming apparatus includes an apparatus body, a photoconductor cartridge detachably attached to the apparatus body, a developing cartridge detachably attached to the apparatus body, and a drawer member configured to be inserted to and drawn out of the apparatus body.
Taguchi et al (US 11,231,674 B2) is the patent for the parent application of the current application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
September 13, 2022